Title: From Thomas Jefferson to Martha Jefferson Carr, 3 February 1790
From: Jefferson, Thomas
To: Carr, Martha Jefferson



Dear Sister
Monticello Feb. 3. 1790.

In settling the accounts of our father’s estate we find Mr. Carr charged by Dr. Walker with the paiment of £200. and by Kippen & co. with £100. If both these charges were true he would have been overpaid £100. and his estate would now have to refund that sum with upwards of 20. years interest. I know he received the £100. from Kippen & co. because it was that which he lent me and for which I have accounted. But I am perfectly satisfied he received but £100 from Dr. Walker. I must pray you to furnish us any proofs you can upon this subject. Particularly send me Mr. Carr’s account against my father’s estate or his executors, and also his account against me, both of them in his own handwriting, for I am sure whatever shall appear in his own handwriting will be admitted as proof tho’ in his own cause. Phill carries this letter, and has orders to call on you himself on his return from Richmond, for the answer. We are all well and your’s affectionately,

Th: Jefferson

